Exhibit 10.1

PUBLIC

EXECUTION VERSION

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (this “Agreement”), dated as of April 13, 2010, among
CSC HOLDINGS, LLC (formerly known as CSC HOLDINGS, INC.), a Delaware limited
liability company (the “Company”), the Restricted Subsidiaries listed on the
signature pages hereto, the financial institutions listed on the signature pages
hereto and BANK OF AMERICA, N.A., as Administrative Agent.

WITNESSETH:

WHEREAS, the Company, the Restricted Subsidiaries, the Administrative Agent and
the Lenders party thereto are parties to the Credit Agreement, dated as of
February 24, 2006 (as amended and restated in its entirety as of May 27, 2009,
the “Credit Agreement”; terms used in this Agreement and not otherwise defined
herein have the meanings given to such terms in the Credit Agreement, as amended
by this Agreement).

WHEREAS, the Company, the Administrative Agent and the Lenders party thereto are
parties to the Incremental Term Supplement, dated as of March 29, 2006 (amended
as of May 27, 2009, the “Incremental Term Supplement”).

WHEREAS, the parties hereto have agreed to amend and restate the Credit
Agreement and amend the Incremental Term Supplement as more fully described
below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. AMENDMENT.

(a) Credit Agreement: The Credit Agreement (including Schedules and Exhibits
thereto) is hereby replaced in its entirety by the amended and restated document
attached as Exhibit A hereto.

(b) Incremental Term Supplement: The Incremental Term Supplement is amended by
(i) changing any reference to “CSC Holdings, Inc.” therein to “CSC Holdings,
LLC” and changing any reference therein to the Company being a Delaware
corporation to a Delaware limited liability company and (ii) amending Section 4
by (A) changing any reference to “original aggregate principal amount” therein
to “Original Principal Amount” and (B) deleting the last paragraph at the end of
such section and replacing it in its entirety with the following:

“Notwithstanding the foregoing:

(a) on the First Amended and Restated Date, the Company shall cease to repay the
Incremental Term Lenders constituting Incremental B-2 Extended Term Lenders in
accordance with the immediately preceding paragraph and thereafter the Company
shall repay to such Lenders the aggregate principal amount of all Incremental
B-2 Extended Term Loans outstanding in twenty-eight (28) consecutive quarterly
installments which except for the final installment shall be



--------------------------------------------------------------------------------

due on the last day of each March, June, September and December, beginning with
June 30, 2009. Subject to adjustment in connection with prepayments made
pursuant to Section 2.04 of the Credit Agreement, (i) each of the first
twenty-seven (27) installments shall be in the principal amount equal to 0.25%
of the Original Principal Amount of the Incremental Term Loans constituting
Incremental B-2 Extended Term Loans and (ii) the final principal repayment
installment of the Incremental B-2 Extended Term Loans shall be due on March 29,
2016 (such date, the “Maturity Date” for the Incremental B-2 Extended Term
Facility) and shall be in an amount equal to the aggregate principal amount of
all Incremental B-2 Extended Term Loans outstanding on such date; and

(b) on the Extended Facility Closing Date for any Extended Facility, the Company
shall cease to repay the Incremental Term Lenders constituting Extended Facility
Lenders under such Extended Facility in accordance with the immediately
preceding paragraph and thereafter the Company shall repay to such Lenders the
aggregate principal amount of all Extended Facility Loans outstanding under such
Extended Facility in accordance with the amortization schedule and maturity date
set forth in the Extended Facility Agreement for such Extended Facility.”

 

2. REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders party hereto as follows:

(a) Power; Binding Agreements. Each Loan Party has full power, authority and
legal right to enter into this Agreement and to perform its obligations under
this Agreement. This Agreement constitutes the legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party in accordance
with its terms (except for limitations on enforceability under bankruptcy,
reorganization, insolvency and other similar laws affecting creditors’ rights
generally and limitations on the availability of the remedy of specific
performance imposed by the application of general equitable principles).

(b) Authority; No Conflict. The execution, delivery and performance by each Loan
Party of this Agreement have been duly authorized by all necessary corporate or
other organizational action and do not and will not (i) violate any Law
currently in effect (other than violations that, singly or in the aggregate,
have not had and are not likely to have a Materially Adverse Effect), or any
provision of any Loan Party’s respective partnership agreements, charters or
by-laws presently in effect; (ii) conflict with or result in the breach of, or
constitute a default or require any consent under, or require any payment to be
made under (x) any Contractual Obligation to which any Loan Party is a party or
their respective properties may be bound or affected or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Loan Party or their respective properties are subject (other than
any conflict, breach, default or required consent that, singly or in the
aggregate, have not had and are not likely to have a Materially Adverse Effect);
or (iii) result in, or require, the creation or imposition of any Lien (other
than Permitted Lien) upon or with respect to any of the properties or assets now
owned or hereafter acquired by any Loan Party.

 

2



--------------------------------------------------------------------------------

(c) Approvals. No approval or consent of, or filing or registration with, any
Governmental Authority is required in connection with the execution, delivery
and performance by, or enforcement against, any Loan Party of this Agreement
(other than an approval, consent, filing or registration that has been obtained
or made, or if not obtained or made, such failure to obtain or make such
approval, consent, filing or registration as would not, singly or in the
aggregate, have or be reasonably likely to have a Materially Adverse Effect).

(d) Credit Agreement and Incremental Term Supplement Representations and
Warranties. Each representation and warranty made by any Loan Party in the
Credit Agreement and Incremental Term Supplement is true and correct in all
material respects at and as of the date hereof (after giving effect to the
amendment contained in this Agreement), except to the extent that such
representation and warranty expressly relates to an earlier date, in which case
they shall be true and correct, in all material respects, as of such earlier
date, and except that for purposes of this Section 2(d), the representations and
warranties contained in Sections 6.04(a) and (b) of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to Sections
7.01(a) and (b) of the Credit Agreement, respectively.

(e) No Default. No Default or Event of Default shall have occurred and be
continuing or would result from the execution, delivery and performance of this
Agreement and the transactions contemplated herein.

 

3. CONDITIONS PRECEDENT.

This Agreement shall not become effective until the following conditions
precedent have been met:

(a) Execution of Agreement. The Administrative Agent’s receipt of this Agreement
duly executed and delivered by each of the Company, the Required Lenders, the
Required Revolving Lenders and the Administrative Agent, which shall be an
original, facsimile or electronically delivered copy (followed promptly by an
original) dated the Effective Date (as defined in Section 4(d) below) and in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders party hereto.

(b) Signatures. The Company shall have certified to the Administrative Agent
(with copies to be provided for each Lender party hereto) the name and signature
of each of the persons authorized (i) to sign on its respective behalf this
Agreement and (ii) to perform under this Agreement and the Credit Agreement and
the Incremental Term Supplement, in each case as amended by this Agreement. The
Lenders party hereto may conclusively rely on such certifications until they
receive notice in writing from the Company to the contrary.

(c) Proof of Action. The Administrative Agent shall have received certified
copies of all necessary action taken by the Company to authorize the execution,
delivery and performance of this Agreement.

(d) Opinions of Counsel to the Company. The Administrative Agent shall have
received favorable opinions (addressed to the Administrative Agent and the
Lenders party hereto) of:

(i) Victoria D. Salhus, Esq., Senior Vice President, Deputy General Counsel and
Secretary for the Company, substantially in the form of Exhibit B hereto; and

 

3



--------------------------------------------------------------------------------

(ii) Sullivan & Cromwell LLP, special New York counsel to the Company,
substantially in the form of Exhibit C hereto;

(e) Opinion of Lenders’ Counsel. The Administrative Agent shall have received a
favorable opinion (addressed to the Administrative Agent and the Lenders party
hereto) of Pillsbury Winthrop Shaw Pittman LLP, special New York counsel to the
Administrative Agent, substantially in the form of Exhibit D hereto and covering
such other matters as the Administrative Agent or any Lender party hereto may
reasonably request.

(f) Other Documents. Such other documents, filings, instruments and papers
relating to the documents referred to herein and the transactions contemplated
hereby (including officer’s certificates of the Company and each Restricted
Subsidiary bringing down the representations made on the Closing Date with
respect to the organizational documents of such Persons), as the Administrative
Agent or any Lender party hereto or special counsel to the Administrative Agent
shall reasonably require shall have been received by the Administrative Agent.

(g) Certain Fees.

(i) Each Lender party hereto shall have received an amendment fee of 0.05% on
the aggregate outstanding Loans and Commitments held by such Lender.

(ii) All other fees required to be paid to the Administrative Agent, the Joint
Lead Arrangers and the Lenders party hereto on or before the Effective Date
shall have been paid. Unless waived by the Administrative Agent, the Company
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent properly invoiced prior to or on the
Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

(h) Updated Schedules. The Administrative Agent shall have received from the
Company, updated Schedules 1.01(i) and 1.01(iii) to the Credit Agreement.

Without limiting the generality of the provisions of Section 9.04 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 3, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender (but without waiving any rights resulting
from any inaccuracy or misrepresentation contained in any document required to
be delivered hereby) unless the Administrative Agent shall have received notice
from such Lender prior to the Effective Date specifying its objection thereto.

 

4



--------------------------------------------------------------------------------

4. MISCELLANEOUS.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

(b) Ratification of Credit Agreement and Incremental Term Supplement. The Credit
Agreement as amended and restated in the form attached hereto and the
Incremental Term Supplement as amended by this Agreement are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed.

(c) Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

(d) Effective Date. This Agreement shall become effective on the first date on
which the conditions precedent set forth in Section 3 above have been satisfied
(the “Effective Date”).

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

CSC HOLDINGS, LLC By:  

/s/ Kevin Watson

  Name: Kevin Watson   Title: Senior Vice President & Treasurer

 

1047 E 46TH STREET CORPORATION

151 S. FULTON STREET CORPORATION

2234 FULTON STREET CORPORATION

A-R CABLE SERVICES - NY, INC.

CABLEVISION AREA 9 CORPORATION

CABLEVISION FAIRFIELD CORPORATION

CABLEVISION LIGHTPATH - CT, INC.

CABLEVISION LIGHTPATH - NJ, INC.

CABLEVISION LIGHTPATH, INC.

CABLEVISION OF BROOKHAVEN, INC.

CABLEVISION OF HUDSON COUNTY, LLC

CABLEVISION OF LITCHFIELD, INC.

CABLEVISION OF MONMOUTH, LLC

CABLEVISION OF NEW JERSEY, LLC

CABLEVISION OF OAKLAND, LLC

CABLEVISION OF PATERSON, LLC

CABLEVISION OF ROCKLAND/RAMAPO, LLC

CABLEVISION OF WARWICK, LLC

CABLEVISION OF SOUTHERN WESTCHESTER, INC.

CABLEVISION OF WAPPINGERS FALLS, INC.

CABLEVISION SYSTEMS BROOKLINE CORPORATION

CABLEVISION SYSTEMS DUTCHESS CORPORATION

CABLEVISION SYSTEMS EAST HAMPTON CORPORATION

CABLEVISION SYSTEMS GREAT NECK CORPORATION

CABLEVISION SYSTEMS HUNTINGTON CORPORATION

CABLEVISION SYSTEMS ISLIP CORPORATION

CABLEVISION SYSTEMS LONG ISLAND CORPORATION

CABLEVISION SYSTEMS NEW YORK CITY CORPORATION

Amendment Agreement



--------------------------------------------------------------------------------

CABLEVISION SYSTEMS SUFFOLK CORPORATION

CABLEVISION SYSTEMS WESTCHESTER CORPORATION

COMMUNICATIONS DEVELOPMENT CORPORATION

CSC ACQUISITION - MA, INC.

CSC ACQUISITION - NY, INC.

CSC ACQUISITION CORPORATION

CSC GATEWAY, LLC

CSC OPTIMUM HOLDINGS, LLC

CSC TKR, LLC

LIGHTPATH VOIP, LLC

NY OV LLC

OV LLC

PETRA CABLEVISION CORP.

SAMSON CABLEVISION CORP.

SUFFOLK CABLE CORPORATION

SUFFOLK CABLE OF SHELTER ISLAND, INC.

SUFFOLK CABLE OF SMITHTOWN, INC.

TELERAMA, INC.

CABLEVISION OF OSSINING LIMITED PARTNERSHIP

CABLEVISION SYSTEMS OF SOUTHERN CONNECTICUT LIMITED PARTNERSHIP

CABLEVISION OF CONNECTICUT, LIMITED PARTNERSHIP

CABLEVISION OF NEWARK

 

By:  

/s/ Kevin Watson

  Name: Kevin Watson   Title: Senior Vice President & Treasurer

Amendment Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By  

/s/ Antonikia Thomas

  Name: Antonikia (Toni) Thomas   Title: Assistant Vice President

Amendment Agreement



--------------------------------------------------------------------------------

[Signature of the Required Lender and Required Revolving Lenders are on file
with the Administrative Agent]

Amendment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Opinion from Victoria D. Salhus, Esq., Senior Vice President, Deputy
General Counsel and Secretary for the Company]



--------------------------------------------------------------------------------

EXHIBIT C

[From of Opinion from Sullivan & Cromwell LLP, special New York counsel to the
Company]



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Opinion from Pillsbury Winthrop Shaw Pittman LLP, special New York
counsel to the Administrative Agent]